Citation Nr: 1512156	
Decision Date: 03/23/15    Archive Date: 04/01/15

DOCKET NO.  10-35 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska



THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Connolly, Counsel




INTRODUCTION


The Veteran served on active duty from February 1994 to February 1998.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2009 decision of the Lincoln, Nebraska, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In the February 2015 Informal Hearing Presentation, the Veteran's representative requested that the Veteran be afforded a new examination or that a medical expert opinion be obtained since he had not reported to his last examination, but had moved.  However, since this claim is being granted, there is no prejudice to the Veteran.


FINDING OF FACT

PTSD is attributable to service.  


CONCLUSION OF LAW

PTSD was incurred in active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304(f) (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law with the enactment of the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The Veteran's claim is being granted.  As such, any deficiencies with regard to VCAA are harmless and nonprejudicial.

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. §§ 3.303, 3.304, 3.306.  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection for PTSD requires medical evidence diagnosing the condition in accordance with §4.125(a) of this chapter; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f).  Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

In this case, the Veteran did not serve in combat.  He claims that his PTSD is related to his inservice military occupational specialty (MOS) and stressful experiences related to that MOS.  His DD Form 214 reflects that he was an aircraft firefighting and rescue specialist.  Additional records noted that he was a crew chief.  He has asserted that in performing his duties, he was exposed to the injured and severely burned victims.  During service, he was seen for suicide concerns in 1997.  In addition, the Veteran maintained that he was seen from 1996 to 1998 by a therapist regarding the events that happened while he was part of a crash crew.  VA attempted to obtain those records from the Marine Corps Air Station (MCAS) in Tustin, California, as well as the National Personnel Records Center (NPRC), with no success.  

PTSD was not diagnosed during service, but has been diagnosed numerous times in VA outpatient records dated in the late 2000's.  In particular, an April 2009 VA evaluation report noted that the Veteran related that there was one incident when he was working as a firefighter in a training exercise wherein he became stranded in a pit with jet fuel on fire all around him and he could not get out.  He suffered a "flash burn" to his face which burned his eyebrow.  Eventually, a hose was turned on and he was able to get out.  In another incident, he had to extract a deceased pilot from the remains of a crash site.  He indicated that this pilot was badly burned.  A mental status examination which included relevant testing was performed.  The Veteran was diagnosed with PTSD, rule/out major depressive disorder.  This medical examiner, a VA staff psychologist, was competent to make that medical assessment.  See generally Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  

In May 2010, the Veteran was afforded a VA examination, but the examiner was unable to render a diagnosis due to invalid testing.  Nonetheless, VA clinical records continued thereafter to document diagnoses of PTSD.  Although scheduled for another VA examination, the Veteran did not report.  As referenced in the introductory portion of this decision, the Veteran moved several times and this appears to be why he missed the scheduled examination.  Thereafter, a December 2011 deferred rating decision noted that the RO had conceded the Veteran's report of sustaining a burn during a fire inservice since his separation examination noted the presence of the eyebrow scar.  See also December 2011 supplemental statement of the case.  The Board notes that the burn scar was indeed noted on the October 1997 separation examination.  

In sum, there are numerous diagnoses of PTSD.  An April 2009 assessment discussed several stressors and one of them has been essentially verified and has been conceded.  Moreover, that stressor, as well as the others, is consistent with the places, types, and circumstances of the Veteran's service.  38 U.S.C.A. § 1154(a).  Accordingly, since there is an accepted inservice stressor, a current diagnosis of PTSD, and a VA psychologist's opinion that the stressor resulted in PTSD, service connection for PTSD is warranted.  








							(Continued on the next page)

ORDER

Service connection for PTSD is granted.  




____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


